Case 1:20-mj-01208-WRP Document 31 Filed 05/12/21 Page 1 of 2        PageID #: 111




JUDITH A. PHILIPS                           DANIEL S. KAHN
Acting United States Attorney               Acting Chief, Fraud Section
District of Hawaii                          Criminal Division, U.S. Dept. of Justice

CRAIG S. NOLAN                             THOMAS J. TYNAN
Assistant U.S. Attorney                    Trial Attorney
Room 6100, PJKK Federal Building           U.S. Dept. of Justice
300 Ala Moana Blvd.                        Criminal Division, Fraud Section
Honolulu, Hawaii 96850                     1400 New York Avenue, N.W.
Telephone: (808) 541-2850                  Washington, D.C. 20005
Facsimile: (808) 541-2958                  Telephone: (202) 768-1136
E-mail: Craig.Nolan@usdoj.gov              E-mail: Thomas.Tynan@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,      )           MAG. NO. 20-01208 WRP
                               )
               Plaintiff,      )
                               )           ORDER FOR DISMISSAL
          vs.                  )           WITHOUT PREJUDICE
                               )
MARTIN KAO,                    )
                               )
                               )
               Defendant.      )
_______________________________)

               ORDER FOR DISMISSALWITHOUT PREJUDICE

      Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure and by

leave of court endorsed hereon, the United States of America hereby dismisses
Case 1:20-mj-01208-WRP Document 31 Filed 05/12/21 Page 2 of 2         PageID #: 112




without prejudice the Criminal Complaint against the Defendant on the ground that

the Defendant was indicted in Cr. No. 21-00061 JAO on May 6, 2021.

      DATED: May 12, 2021, at Honolulu, Hawaii.

                                              JUDITH A. PHILIPS
                                              Acting United States Attorney
                                              District of Hawaii


                                              By /s/ Craig S. Nolan
                                                CRAIG S. NOLAN
                                                Assistant U.S. Attorney



Leave of court is granted:

      DATED: May 12, 2021, at Honolulu, Hawaii.




UNITED STATES v. MARTIN KAO
Mag. No. 20-001208 WRP
“Order for Dismissal Without Prejudice”




                                          2
